UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No. 1 (x) Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2013 or () Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission file number: 0-50269 ML SELECT FUTURES I L.P. (Exact name of registrant as specified in its charter) Delaware 13-3879393 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Merrill Lynch Alternative Investments LLC 250 Vesey Street, 11th Floor New York, New York 10080 (Address of principal executive offices) (Zip Code) 609-274-5838 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter)is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as definedin Rule 12b-2 of the Act). Yes No X The Units of limited partnership interest of the registrant are not publicly traded. Accordingly, there is no aggregate market value for the registrant’s outstanding equity that is readily determinable. As of February 28, 2014, limited partnership units with an aggregate Net Asset Value of$42,566,133were outstanding and held by non-affiliates. Documents Incorporated by Reference The registrant’s 2013 Annual Report and Report of Independent Registered Public Accounting Firm, the annual report to security holders for the fiscal year ended December 31, 2013, is incorporated by reference into Part II, Item 8, and PartIV hereof and filed as an Exhibit herewith. Copies of the annual report are available free of charge by contacting Alternative Investments Client Services at 1-866-MER-ALTS. 2 EXPLANATORY NOTE REGARDING THIS FORM 10-K/A ML Select Futures I L.P. (the “Registrant”) is filing this Amendment No. 1 to its Annual Report onForm 10-K for the fiscal year ended December 31, 2013, originally filed with the Securities and Exchange Commission on March 25, 2014 (the “Original Form 10-K”), with respect to Item 9A (Controls and Procedures), to correct a date reference from “December 31, 2012” to “December 31, 2013.” Except as described above, this Amendment No. 1 does not amend any other information set forth in the Original Form 10-K and the Registrant has not updated disclosures included therein to reflect any events that occurred subsequent to March 25, 2014. 3 Item 9A: Controls and Procedures Disclosure Controls and Procedures MLAI’s Chief Executive Officer and the Chief Financial Officer, on behalf of the Partnership, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in Rule 13a-15(e) or Rule 15d-15(e) under the Securities Exchange Act) with respect to the Partnership as of and for the year which ended December 31, 2013, and, based on its evaluation, has concluded that these disclosure controls and procedures are effective. Management’s Annual Report on Internal Control over Financial Reporting: The Partnership’s management is responsible for establishing and maintaining adequate internal control over financial reporting. The Partnership’s internal control over financial reporting is a process designed under the supervision of MLAI’s Chief Executive Officer and the Chief Financial Officer, on behalf of the Partnership, and is effected by management, other personnel and service providers to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles and included those policy and procedures that: ·Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of the assets of the Partnership; ·Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Partnership are being made only in accordance with authorizations of management and directors of the Partnership; and ·Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisitions, use or disposition of the Partnership’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation and presentation. Projections of any evaluation of effectiveness to future periods are subject to the risks that controls may become inadequate because of changes in condition, or that the degree of compliance with the policies or procedures may deteriorate. The Partnership’s management assessed the effectiveness of the Partnership’s internal control over financial reporting as of December 31, 2013. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO 1992) in “Internal Control-Integrated Framework”. Based on its assessment the Partnership’s management concluded that at December 31, 2013, the Partnership’s internal control over financial reporting was effective. Changes in Internal Control over Financial Reporting No change in internal control over financial reporting (in connection with Rule13a-15 or Rule 15d-15 under the Securities Exchange Act) occurred during the quarter ended December 31, 2013 4 that has materially affected, or is reasonable likely to materially affect, the Partnership’s internal control over financial reporting. 5 Item 15: Exhibits, Financial Statement Schedules (a)(3)Exhibits. Exhibit No.Description 31.01 and 31.02:Rule 13a-14(a)/15d-14(a) Certificates. 6 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ML SELECT FUTURES I L.P. By: Merrill Lynch Alternative Investments LLC Its: General Partner By: /s/ Barbra E. Kocsis Name: Barbra E. Kocsis Position: Chief Financial Officer Date:December 17, 2014 7 ML SELECT FUTURES I L.P. 2-K/A Amendment No. 1 INDEX TO EXHIBITS Exhibit No.Description 31.01 and 31.02:Rule 13a-14(a)/15d-14(a) Certifications. 8
